Title: General Orders, 5 January 1778
From: Washington, George
To: 



Head-Quarters Valley-Forge January 5th 1778.
Fairfield—Milford. Harlem.


At a General Court-Martial held 1st instant whereof Coll Scammell was President appeared Denham Ford Commissary in General Greene’s division charged with Theft—The Court having considered the Charge and the Evidence are of Opinion, That Denham Ford is guilty of the Charge exhibited against him and do sentence him to pay Mr Spencer

  and Mr Holliway two hundred dollars and that after he shall procure a certificate from the aforesaid Gentlemen of the Payment of the above sum, he be brought from the Provost-Guard, mounted on a horse back-foremost, without a Saddle, his Coat turn’d wrong side out, his hands tied behind him, and he drummed out of the Army (never more to return) by all the drums of the division to which he belongs and that the above sentence be published in the News-Papers.
The Commander in Chief approves the sentence and orders it to be put in execution.
The Officers commanding Corps which furnished Seamen to the Galleys in Delaware, are to make inquiry and report to the Adjutant General whether or not they have joined their Corps again.
The Commissaries are without delay to provide soap to be issued to the troops; Soft soap is to be procur’d if hard soap cannot be obtained.
Pursuant to a resolve of Congress of 1st instant the Commanding officers of the Continental Regiments now in camp are required to make immediate and exact returns of the Officers and soldiers in their respective Regiments to the Pay-Master thereof, to prevent any imposition in the payment of the one month’s pay extraordinary which Congress in their resolve of 30th of December last have ordered to be given to the brave officers and soldiers of the Continental Army on account of their soldierly patience, fidelity and zeal in hutting &c. as express’d in the said resolve.
The daily guards are to parade in the morning precisely at nine ôClock; which the officers of the day and Brigade-Majors will duly notice.
